DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 07/13/2022 have been fully considered but they are not persuasive. Using BRI, another embodiment, Fig. 5 of Kim discloses amended portion of amended claim 1 including: a pixel-defining layer in the display area 270;	
a first restriction dam 250 in the non-display area and surrounding the display area DA; 
a second restriction dam 51 in the non-display area and surrounding the display area DA between the display area DA and the first restriction dam 250; 
a bank 53 surrounding the display area DA outside the first restriction dam 51, the bank comprising at least one layer (see fig. 5 above and par [0155]) including a same material as the pixel-defining layer. 


    PNG
    media_image1.png
    624
    535
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    734
    1135
    media_image2.png
    Greyscale

Using BRI, another embodiment, Fig. 5 of Kim discloses amended portion of amended claim 11, fig. 1, 2 and 5 of Kim discloses a bank 250 surrounding the display area, the bank being outside the at least one restriction dam; and 
a voltage line (10 and 20 – this is connection forms a voltage line) configured to supply a voltage to a display element inside the display area, 
wherein the voltage line includes a first voltage line 10 and a second voltage line 20, the first voltage line 10 comprising a first portion 12a being between the display area and the pad area and extending in a first direction (up and down the page), and first connectors 420 connected to the first portion 12a and extending from the first portion to the pad area, and
the second voltage line 20 comprising a second portion 22 (see 22 on left and right of fig. 2) surrounding two opposites ends (see 12a on left and right of fig. 2 and 22 on left and right surrounding) of the first  portion 12a and at least a portion of the display area, and second connectors 420 connected to the second portion 22 and extending from the second portion to the pad area, 
an outer end of a portion (see portion of 20 overlapping 250), extending in the first direction, of the second portion overlaps the bank 250 between the display area and the pad area, and 
an outer end (see end of 12a overlapping 250) of the first portion overlaps the bank between the display area and the pad area.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-12 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. 20170033312.

    PNG
    media_image1.png
    624
    535
    media_image1.png
    Greyscale



    PNG
    media_image3.png
    620
    484
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    520
    762
    media_image4.png
    Greyscale

Regarding claim 1, figs. 1, 2 and 5 of Kim discloses a display device comprising: 
a substrate 100 including a display area DA, a non-display area, and a pad area PAD, the non-display area being outside the display area, and the pad area being on one side of the non-display area; 
a pixel-defining layer in the display area 270;	
a first restriction dam 250 in the non-display area and surrounding the display area DA; 
a second restriction dam 51 in the non-display area and surrounding the display area DA between the display area DA and the first restriction dam 250; 
a bank 53 surrounding the display area DA outside the first restriction dam 51, the bank comprising at least one layer (see fig. 5 above and par [0155]) including a same material as the pixel-defining layer; and 
a voltage line (420/12a/10a – this is connection forms a voltage line) configured to supply a voltage (par [0072], [0104]) to a display element inside the display area, 
wherein the first restriction dam 250 and the second restriction dam 51 are on the voltage line between the display area DA and the pad area PAD, and the voltage line extends to the bank 53 beyond the first restriction dam 250 (see fig. 1, showing extends to 410).


    PNG
    media_image2.png
    734
    1135
    media_image2.png
    Greyscale

Regarding claim 11, figs. 1, 2 and 8 of Kim discloses a display device comprising: 
a substrate including a display area, a non-display area, and a pad area, the non-display area being outside the display area, and the pad area being on one side of the non-display area; 
at least one restriction dam (51/53) in the non-display area and surrounding the display area; 
a bank 250 surrounding the display area, the bank being outside the at least one restriction dam; and 
a voltage line (10 and 20 – this is connection forms a voltage line) configured to supply a voltage to a display element inside the display area, 
wherein the voltage line includes a first voltage line 10 and a second voltage line 20, the first voltage line 10 comprising a first portion 12a being between the display area and the pad area and extending in a first direction (up and down the page), and first connectors 420 connected to the first portion 12a and extending from the first portion to the pad area, and
the second voltage line 20 comprising a second portion 22 (see 22 on left and right of fig. 2) surrounding two opposites ends (see 12a on left and right of fig. 2 and 22 on left and right surrounding) of the first  portion 12a and at least a portion of the display area, and second connectors 420 connected to the second portion 22 and extending from the second portion to the pad area, 
an outer end of a portion (see portion of 20 overlapping 250), extending in the first direction, of the second portion overlaps the bank 250 between the display area and the pad area, and 
an outer end (see end of 12a overlapping 250) of the first portion overlaps the bank between the display area and the pad area.

Regarding claim 2, Kim discloses wherein the voltage line includes a first voltage line 10a and a second voltage line 20, the first voltage line being between the display area DA and the pad area PAD, and the second voltage line 20 surrounding two opposites ends of the first voltage line and at least a portion of the display area, and an outer end (portion 22 of 20) of the second voltage line 20 facing the pad area is covered by the bank between the display area and the pad area (see fig. 2).


Regarding claim 5, fig. 2 of Kim discloses wherein an outer end 12a of the first voltage line 10 that faces the pad area is covered by the bank between two opposite ends of the second voltage line (those of 22 ends – see figs. 1 and 2).

    PNG
    media_image5.png
    720
    746
    media_image5.png
    Greyscale

Regarding claim 6, fig. 1 of Kim discloses wherein the outer end of the first voltage line 12a and the outer end of the second voltage line 22 are on the same line (as labeled by examiner above).

Regarding claim 7, fig. 1 of Kim discloses wherein the second voltage line 20 extends to the outside of the bank (see portion 22 of 20) from a region surrounding the display area DA.

Regarding claim 8, fig. 3 of Kim discloses further comprising: a crack prevention portion (portion of 310a - this is necessary a crack prevention layer because it would strength to the structure and prevent weakening and cracking of the structure) extending along an edge (top edge surface) of the substrate, and a cover layer 310b covering the crack prevention layer (layer of 310a), the crack prevention layer being formed by removing a portion of inorganic layers (see right edges are removed to form such shape as fig. 3) stacked on the substrate, wherein an end (left side end) of the second voltage line extending to the outside of the bank is covered by the cover layer 310b (see figs. 2-3).

Regarding claim 9, fig. 6 of Kim discloses wherein a height (side height of lower portion of) of the second restriction dam is less than a height of the first restriction dam (height of 250), and the first restriction dam and the second restriction dam are on the second voltage line between the display area and the pad area (see fig. 2).

Regarding claim 10, fig. 6 of Kim discloses further comprising an encapsulation layer on the display element and including a first inorganic encapsulation layer 310a, an organic encapsulation layer 330a, and a second inorganic encapsulation layer310b that are sequentially stacked, wherein the first inorganic encapsulation layer directly contacts the voltage line 30a between the display area and the pad area.

Regarding claim 12, fig. 8 of Kim discloses wherein the at least one restriction dam includes a first restriction dam and a second restriction dam, the second restriction dam being between the display area and the first restriction dam, and the first restriction dam and the second restriction dam are on the second voltage line between the display area and the pad area.

Regarding claim 16 (see rejection of claim 6 and fig. 1 as labeled by examiner above), Kim discloses wherein the outer end of the first voltage line and the outer end of the second voltage line are on the same line.

Regarding claim 17, figs. 1 and 8 of Kim discloses wherein an end of a portion (portion 21 connected to 22 is an end portion), extending in a direction (across the page) intersecting the first direction, of the second portion is covered by a cover layer 310b/330b including an organic material 330b, and the end of the portion is closer to an edge of the substrate than the display area.

Regarding claim 18, fig. 6 of Kim discloses further comprising a crack prevention portion 310a extending along an edge (top surface edge) of the substrate, the crack prevention layer being formed by removing a portion of inorganic layers stacked on the substrate (see portion on 30a is removed), wherein the cover layer covers the crack prevention portion.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 13-14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim.
Regarding claims 3-4, Kim does not disclose a difference between a width of the bank and a width of the second voltage line is 1.5 μm or more between the display area and the pad area, the width of the bank being taken in a direction perpendicular to a lengthwise direction of the bank, and the width of the second voltage line being covered by the bank, wherein a distance between the outer end of the second voltage line and an outer surface of the bank is 1.5 m or more. 
However, the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
As such it would have been obvious to form a device of Kim comprising wherein a difference between a width of the bank and a width of the second voltage line is 1.5 μm or more between the display area and the pad area, the width of the bank being taken in a direction perpendicular to a lengthwise direction of the bank, and the width of the second voltage line being covered by the bank and wherein a distance between the outer end of the second voltage line and an outer surface of the bank is 1.5 m or more in order to meet applicant’s design needs such as resistance and capacitance requirement.

Regarding claims 13-14, Kim does not discloses wherein a difference between a width of the bank and a width of the second portion of the second voltage line is 1.5 um or more between the display area and the pad area, the width of the bank being taken in a direction perpendicular to a lengthwise direction of the bank, and the width of the second portion of the second voltage line being covered by the bank, wherein a distance between the outer end of the second portion of the second voltage line and an outer surface of the bank is 1.5 um or more.
However, the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
As such it would have been obvious to form a device of Kim comprising wherein a difference between a width of the bank and a width of the second portion of the second voltage line is 1.5 um or more between the display area and the pad area, the width of the bank being taken in a direction perpendicular to a lengthwise direction of the bank, and the width of the second portion of the second voltage line being covered by the bank, wherein a distance between the outer end of the second portion of the second voltage line and an outer surface of the bank is 1.5 um or more in order to meet applicant’s design needs such as resistance and capacitance requirement.

Regarding claim 19, fig. 6 of Kim discloses an encapsulation layer on the display element and including a first inorganic encapsulation layer 310a, an organic encapsulation layer 330a, and a second inorganic encapsulation layer 310b that are sequentially stacked, wherein the organic encapsulation 330a layer is inside a region partitioned by the at least one restriction dam.
Kim does not disclose that the first inorganic encapsulation layer and the second inorganic encapsulation layer extend to the bank.
However, it would have been obvious to form a device of Kim further comprising the first inorganic encapsulation layer and the second inorganic encapsulation layer extend to the bank in order to ensure that the encapsulation layer seal the whole substrate and prevent external oxygen and moisture from permeating into the display unit.

Regarding claim 20, fig. 6 of Kim discloses wherein the first inorganic encapsulation layer directly contacts a voltage 30a, but does not disclose wherein the first inorganic encapsulation layer directly contacts the second voltage line between the at least one restriction dam and the pad area.
However, it would have been obvious to form a device wherein the first inorganic encapsulation layer directly contacts the second voltage line between the at least one restriction dam and the pad area to ensure that the encapsulation layer seal the whole substrate and prevent external oxygen and moisture from permeating into the display unit.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PURVIS A. Sue can be reached on (571)272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VONGSAVANH SENGDARA/               Primary Examiner, Art Unit 2829